SENTENCIA
(Regla 50 del Reglamento del Tribunal Supremo)
Recurre ante este Tribunal la Sra. Francisca Luzgarda González Suárez de una resolución y orden del Tribunal Superior, Sala de San Juan, dictada el 30 de octubre de 1989, la cual le ordena enmendar su demanda con el único propósito de acumular como partes a unos mil doscientos ochenta (1,280) electores, cuyos votos no fueron adjudicados por la Comisión Estatal de Elecciones (C.E.E.) en las pasadas elec-ciones del Municipio de San Juan.
Sostiene la señora González Suárez que, al así hacerlo, erró el tribunal de instancia, pues ella se opuso tenazmente a la misma. Alega, además, que la orden se funda en una con-*750solidaeión inexistente de su demanda con la demanda de im-pugnación instada por el Sr. José Granados Navedo.(1)
*751Oportunamente concedimos término a la C.E.E. y a las demás partes para que, a los fines de evaluar la solicitud de certiorari presentada por la señora González Suárez, se ex-presaran sobre lo planteado por ella. En auxilio de nuestra jurisdicción dejamos en suspenso el plazo de cinco (5) días naturales concedidos a la señora González Suárez para en-mendar su demanda. Además, instruimos al foro de instancia que certificara la transcripción de evidencia de la vista cele-brada el 15 de agosto de 1989, en la cual se discutió la conso-lidación de la demanda de la señora González Suárez con la demanda de impugnación del señor Granados Navedo, y de la vista de 7 de septiembre de 1989 en que la señora González Suárez testificó y presentó prueba documental para sostener sus alegaciones. Solicitamos, además, los Anejos 1 y 2 de la resolución y orden de la cual se recurre.
El Presidente de la C.E.E., el Comisionado Electoral del Partido Nuevo Progresista y los Sres. Héctor Luis Acevedo y Eudaldo Báez Galib han comparecido. Además, el tribunal de instancia elevó ante nos los documentos solicitados por este Tribunal. El Sr. José Granados Navedo no compareció.
Examinados cuidadosamente los distintos escritos, modi-ficamos y confirmamos la resolución y orden dictada por el foro de instancia.
I — H
El pasado 29 de septiembre de 1989 este Tribunal, en el caso de Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989), confirmó una resolución del tribunal de instancia que ordenó la acumulación como partes de un grupo de electores de San Juan, cuyos votos no fueron adjudicados por la C.E.E. Ello se hizo para evitar la proliferación de pleitos de *752electores excluidos, para imprimirle finalidad a unos litigios sumamente complejos y para lograr una determinación co-rrecta que refleje fiel y finalmente la intención y votación de todo el electorado del Municipio de San Juan.
Allí expresamente dijimos que en vista de que las ac-ciones de los electores acumulados son más afines con la de-manda de la Sra. Francisca Luzgarda González Suárez, cuyo pleito había sido previamente consolidado con el pleito de impugnación instado por el Sr. José Granados Navedo —por tratar de hechos y derechos similares— la acumulación fuera efectuada en el pleito de dicha demandante y que se dispu-siera de una notificación efectiva por parte de la C.E.E. a todos los electores acumulados. Determinamos, además, que esta última sufragara los costos de dicha notificación, y reite-ramos que lo anterior no tenía carácter preelusivo para que el Sr. José Granados Navedo o el Sr. Héctor Luis Acevedo utilizaran las partes así acumuladas como testigos.
La resolución y orden del tribunal de instancia, dictada el 30 de octubre de 1989, de la cual se recurre ante nos, al orde-nar a la señora González Suárez que enmiende su demanda con el único propósito de acumular como partes a las per-sonas identificadas en los Anejos 1 y 2 de dicha resolución y orden, es cónsona con e implanta lo dispuesto por este Tribunal.
De las comparecencias de las partes y de los documentos ante nos surgen nuevos desarrollos procesales en el caso que ameritan tomemos medidas adicionales para salvaguardar los derechos electorales y constitucionales de los electores cuyos votos nó fueron adjudicados en las elecciones cele-bradas en el Municipio de San Juan. Lo hacemos, además, en aras de aligerar los procedimientos en el foro de instancia.
La demandante, Sra. Francisca Luzgarda González Suá-rez, debe enmendar su demanda en el caso KPE 89-0274 para cumplir con la formalidad de acumular como partes a las personas identificadas en los Anejos 1 y 2 de la resolución *753y orden recurrida, cumpliendo así con el mandato de este Tribunal. Esta enmienda, ordenada por este Tribunal a los fines de que puedan determinarse los derechos que asisten a dichos electores, incluirá las alegaciones pertinentes, a saber: que son electores cualificados; que votaron en las pa-sadas elecciones del Municipio de San Juan; que su voto no fue adjudicado en contravención a la ley y a nuestra Consti-tución; que ello puede afectar el resultado de las elecciones de dicho municipio; que se cuente su voto, y que se dicte el remedio que en derecho corresponda. Todo ello sin perjuicio de que las personas acumuladas que comparezcan hagan las alegaciones adicionales que estimen convenientes.
De la demandante, señora González Suárez, no dar cum-plimiento a dicha formalidad dentro de cinco (5) días natu-rales, contados a partir de la notificación de esta Sentencia, el tribunal de instancia emitirá una resolución y orden me-diante la cual acumule formalmente a los electores incluidos en los Anejos 1 y 2 e incorpore las alegaciones antes mencio-nadas. Advertirá, además, a dichas personas sobre sus dere-chos y que, de no comparecer, la sentencia que en su día se dicte a base de la prueba presentada será vinculante para ellos. Tal resolución y orden debe ser unida a los emplaza-mientos y edictos, con cualquier otro pronunciamiento que en derecho proceda.
Las partes deberán ser emplazadas en conformidad con las normas pautadas en nuestra opinión del pasado 29 de septiembre de 1989 y con la resolución y orden del tribunal de instancia, de la cual se recurre ante nos, para que puedan comparecer y presentar prueba para sostener sus alega-ciones. En relación con todas las personas así acumuladas que no comparezcan, el tribunal, tomando en consideración *754la prueba aportada por todas las partes en los pleitos consoli-dados, resolverá lo que corresponda en derecho.(2)
Una vez más reiteramos que lo anterior lo hacemos para salvaguardar el derecho al voto que puedan tener los elec-tores cuyos votos no fueron adjudicados; para que estas per-sonas tengan la oportunidad de ser oídas por el foro de ins-tancia; para lograr una determinación correcta del resultado de las elecciones del Municipio de San Juan, y para darle finalidad vinculante a controversias afines y similares. Estos propósitos están revestidos del más alto interés público.
Por los fundamentos expuestos, se expide el auto, se mo-difica la resolución y orden de la cual se recurre a los efectos antes consignados y, así modificada, se confirma la misma y se ordena la continuación de los' procedimientos compatibles con lo aquí expuesto.
Todos los Jueces se reservan el derecho a expresar su criterio por escrito, posteriormente, conforme lo dispone el reglamento de este Tribunal.

Notifíquese por la vía telefónica y por correo, y remítase el mandato inmediatamente.

Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió opinión disidente preliminar. El Juez Asociado Señor Rebollo López al disentir expresa: “la Sentencia que hoy emite una mayoría de los integrantes del Tribunal —aparte del hecho de que constituye un absurdo desde el punto de vista jurídico-procesal— es el resultado directo de la errónea posición que asumiera esa misma mayoría el pasado 29 de septiembre de 1989; posición equivocada que prevaleció no obstante los señalamientos, vehementes y jurídicamente co-*755rrectos, de los tres Jueces que disentimos en dicha ocasión. Realmente resulta fútil expresarnos in extenso nuevamente; ya hemos hecho todos los esfuerzos y señalamientos jurí-dicos pertinentes con el propósito de que se haga verdadera justicia en el presente caso, sin que los mismos hayan tenido resultado positivo alguno. Baste con señalar que, cumplido un año de haberse celebrado las Elecciones Generales de 1988, todavía no se sabe en definitiva quién es el Alcalde de la Ciudad Capital de Puerto Rico.” El Juez Asociado Señor Ortiz disiente.
(Fdo.) Francisco R. Agrait Liado Secretario General
—O—

(1) No tiene razón la recurrente, señora González Suárez, en su reclamo de que la consolidación de su caso con el del señor Granados Navedo es inexistente.
En su propia solicitud de certiorari, pág. 3, ante nos admite que aceptó la consolidación parcial.
Una lectura cuidadosa de la transcripción de la vista de consolidación, cele-brada el 15 de agosto de 1989, refleja que el tribunal de instancia hizo claro que en relación con la consolidación, y en lo que respecta al desfile de la prueba, la pre-sentada en el caso de impugnación instado por el señor Granados Navedo y la presentada en el caso de la Sra. Francisca Luzgarda González Suárez sería la misma. Transcripción de evidencia, pág. 7.
El tribunal de instancia expresó, además:
“Compañero, lo que estamos ... aquí no es cuestión de lo que usted quiere, es que va a desfilar la prueba sobre los derechos de la demandante Francisca Luzgarda González Suárez a que se adjudique su voto. No es a que se certifi-que o se descertifique. Es que no vamos a escuchar la misma prueba en dos ocasiones. Para eso está la Regla 38.” (Énfasis suplido.) Transcripción de evidencia, pág. 8.
A ésto el representante legal de la señora González Suárez contestó:
“A esos fines de la consolidación nosotros estamos de acuerdo en que sea así, Vuestro Honor, especificando, por supuesto, que la parte demandante llevará la presentación de su prueba.” (Énfasis suplido.) Transcripción de evidencia, pág. 8.
De hecho, el Ledo. Miguel Pagán, abogado del Comisionado Electoral del Partido Nuevo Progresista (P.N.P.), indicó que la prueba que se anunciaría en el caso de ella sería “aquella misma prueba que se ofreció en la Comisión Estatal de Elecciones y que se va a desfilar en el caso grande de Granados y de Héctor Luis Acevedo para hacer valer los derechos de este elector”. (Énfasis suplido.) Trans-cripción de evidencia, pág. 3.
Más aún, de la transcripción de la vista en su fondo celebrada el 7 de sep-tiembre de 1989, el licenciado Quiñones Vizcarrondo expresó lo siguiente:
“Como los casos fueron consolidados con los de impugnación de candidato, se está presentando a la testigo por la parte demandante, por el candidato impugnador. En este caso nosotros nos reservamos el derecho a presentar nuestro directo en el momento correspondiente y queremos reservar ese dere-cho.” Transcripción parcial de evidencia, pág. 3.
El abogado de la señora González Suárez no hizo interrogatorio alguno.
Surge, además, que el Ledo. Carlos Canals, abogado de récord del señor Granados Navedo, fue quien interrogó en el directo a la señora González Suárez para probar sus alegaciones (transcripción parcial de evidencia, pág. 12 y ss.) y quien hizo referencia a la prueba sometida en el caso del señor Granados Navedo (id., págs. 11, 12 y 14).
Todas las actuaciones anteriores indican que la consolidación fue aceptada por la señora González Suárez y que la prueba traída por ella y la del caso del impugnador, señor Granados Navedo, fueron utilizadas para probar sus alega-*751ciones. Como en toda consolidación, la prueba de los pleitos es prueba común para probar alegaciones.


(2) Las partes acumuladas como demandantes involuntarios son deman-dantes; por lo tanto, su ineomparecencia no produciría la rebeldía según esta figura ha sido configurada en las Reglas de Procedimiento Civil y en la jurispru-dencia.